Exhibit 10.8 As amended May 21, 2008 COMPOSITE VERSION OF 2005 RAYMOND JAMES FINANCIAL, INC. RESTRICTED STOCK PLAN Initially effective February 17, 2005 and amended on February 16, 2006, May 24, 2006, November 27, 2006 ( the November 27, 2007 amendments were approved by shareholders on February 15, 2007),August 22, 2007 and May 21, 2008 (the May 21, 2008 amendment is indicated by bold typeface). SECTION 1 PURPOSE OF THE PLAN The name of this plan is THE 2, INC. RESTRICTED STOCK PLAN (the "Plan").
